 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY MALVEAUX,                                  No. 2:18-CV-1952-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20                  A review of the docket reflects plaintiff has submitted the necessary service

21   documents to the United States Marshal pursuant to the court’s August 7, 2018, scheduling order.

22   Good cause appearing therefor, the order to show cause issued on September 18, 2018, is

23   discharged.

24                  Good cause also appearing therefor, the parties’ stipulated motion for an extension

25   of time for defendant to file an answer to plaintiff’s complaint as well as the certified

26   administrative record (Doc. 12) is granted. Defendant shall file an answer along with the certified

27   administrative record by February 13, 2019.

28   ///
                                                        1
 1                  Finally, a review of the docket reflects that defendant has notified the court

 2   regarding consent to proceed before a Magistrate Judge. Plaintiff, however, has not notified the

 3   court regarding consent. Pursuant to the court’s scheduling order, the time to do so has now

 4   expired.

 5                  Plaintiff shall show cause in writing, by February 13, 2019, why this action should

 6   not be dismissed for failure to inform the court regarding consent to Magistrate Judge

 7   jurisdiction, as required by the court’s scheduling order. Submission of a completed consent

 8   election form shall constitute a sufficient response. The Clerk of the Court is directed to serve on

 9   plaintiff a copy of the court’s form entitled “Consent to Assignment or Request for

10   Reassignment.” Plaintiff is warned that failure to respond to this order may result in the

11   dismissal of the action for the reasons discussed above, as well as for failure to prosecute and

12   comply with court rules and orders. See Local Rule 110.

13                  IT IS SO ORDERED.

14

15   Dated: January 18, 2019
                                                           ____________________________________
16                                                         DENNIS M. COTA
17                                                         UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                       2
